 III the Matter of ABBOTT WORSTED MILLS, INC.andLOCAL 287, TEXTILEWORKERS ORGANIZING C031MITTEE OF THE C. I. O.In the Matter of ABBOTT WORSTED MILLS, INC.andWILTON WORSTEDWORKERS ASSOCIATIONCases Nos. R-15.94 and R-1595, respectively.Decided December 5,1939TextileManufacturing Industry-Investigation of Representatives:controversyconcerning representation of employees : rival organizations ; refusal to recognizeeither until Board determines which is exclusive agency ; request for withdrawalof one petition granted ; caseclosed-Unit Appropriate for Collective Bargain-ing:production and maintenance employees including painter, yard helper,office cleaner,and clerks who assist designer,but excluding overseers and officeemployees ; exclusion of painter, yard helper and office cleaner from unitembracing other maintenance employees held not warranted merely because theyare part-time workers-Election: ordered; one union on ballot where rivalorganization notified Board it did not desire to participate.Mr. Edward Schneider,for the Board,Mr. John R. McLane,of Manchester, N. H., for the Company.Mr. Raymond C. Leahy,of Nashua, N. H., for the Association.Mr. Albert J. Hoban,of counsel to the Board.DECISIONDIRECTION OF ELECTIONANDORDERSTATEMENT OF THE CASEOn January 30 and March 7, 1939, Local 287, Textile WorkersOrganizing Committee, herein called Local 287, affiliated with theCongress of Industrial Organizations, and Wilton Worsted WorkersAssociation, herein called the Association, respectively, filed withthe Regional Director for the First Region (Boston, Massachusetts)a petition alleging that a question affecting commerce had arisenconcerning the representation of employees of Abbott Worsted Mills,Inc., ofWilton, New Hampshire, herein called the Company, andrequesting an investigation and certification of representatives pur-18 N. L. R. B., No. 19.133 134'DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On October 2, 1939, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, and Article III, Section 10. (c) (2), ofNational Labor Relations Board Rules and Regulations-Series 2,ordered an investigation in each case and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice, and further ordered that the cases be consolidatedfor the purposes of hearing.On October 7, 1939, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, upon Local287, and upon the Association.Pursuant to the notice, a hearingwas held on October 23, 1939, at Wilton, New Hampshire, beforeWaldo C. Holden, the Trial Examiner duly designated by the Board.The Board, the Company, and the Association were represented bycounsel, participated in the hearing, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses and tointroduce evidence bearing on the issues.On October 23, 1939, Local287 notified the Regional Director that it desired to withdraw itspetition.'The request is hereby granted and Case No. R-1594 willbe ordered closed.Upon the entire record in the case, the Board makes the following :FINDINGS OF THE FACT1.THE BUSINESS OF THE COMPANYAbbott Worsted Mills, Inc., is a New Hampshire corporation en-gaged in the manufacture, sale, and distribution of worsted cloth.The value of the raw materials used annually by the Company,consisting principally of worsted and silk yarns, amounts to ap-proximately $600,000.Except for $5,000 worth of yarn which isshipped from outside the State of New Hampshire, all yarn used. bythe Company is purchased from Hillsboro Mills of Milford, NewHampshire.Hillsboro Mills is a corporation controlled by the ma-jority stockholders of the Company and receives more than 90 per. centof its raw materials from sources outside the State of New Hampshire.The entire product of the Company, amounting annually to $900,000in value, is shipped to points outside of New Hampshire.II.THE ORGANIZATIONS INVOLVEDWilton Worsted Workers Association is an unaffiliated labor organ-ization.It admits to membership employees of the Company paid'The noticewas given by Textile Workers Union of America,a labor organizationaffiliatedwith the Congress of Industrial Organizations,and the successor to TextileWorkers Organizing Committee. ABBOTT WORSTED MILLS, INCORPORATED135on an hourly or piece-work basis with the exception of overseers ina supervisory capacity.Local 287,.Textile Workers Organizing Committee, is a labor organ-ization affiliated with the Congress of Industrial Organizations. It.admits to membership the production employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIn its petition the Association alleged that the Association and Local287 both claimed to represent a majority of the Company's employeesin an appropriate unit. It presented evidence of a substantial mem-bership among the employees.At the hearing the Company tookthe position that it was unwilling to recognize either labor organiza-tion until the Board determined which was the exclusive bargainingagency.We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section 1 above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructingcommerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Association contends that all employees on the pay roll of theCompany except a painter, yard helper, office cleaner, the overseers,and office employees constitute an appropriate unit.An examinationof a list of job classifications introduced in evidence indicates thatthe unit requested by the Association includes certain maintenanceemployees designated as general repairman, general repairman'shelper, and engineer-fireman.The contention that the painter, yardhelper, and office cleaner who perform maintenance functions shouldbe excluded from the appropriate unit is based upon the fact thatthey are part-time employees and are hired only when the Companyneeds them for specific jobs.We are of the opinion that this circum-stance does not warrant their exclusion from a unit which embracesthe other maintenance employees of the Company.We shall there-fore include the painter, yard helper, and office cleaner within theappropriate unit.233029-41-10 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company employs three overseers.Each is in charge of adepartment and has authority to recommend the hiring and dischargeof production employees.The office employees perform clerical workin the plant office.We shall exclude overseers and office employeesfrom the appropriate unit.The Association desires to have included within the unit two clerkswho assist the designer in the routine work of analyzing cloth pat-terns and interpreting these analyses for the production employees.The Company raises no objection to their inclusion.We shall includethese clerks in the appropriate unit.We find that all production and maintenance employees of theCompany, including the painter, yard helper, office cleaner, andclerkswho assist the designer, but excluding overseers and officeemployees, constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to employees of the Com-pany the full benefit of their right to self-organization and to col-lective bargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESOn October 14, 1939, there were 132 employees within the appro-priate unit.At the hearing the Association introduced in evidencea list of 60 members who had paid dues prior to June 1939. Fifty-eight of these members of the Association were employees of the Com-pany at the time of the hearing. The secretary-treasurer of theAssociation testified that he had in his possession approximately 90cards signed by employees during February and March 1939 andauthorizing the Association to act as their representative for the pur-poses of collective bargaining.We find that the question concerning representation which hasarisen can best be resolved by the conduct of an election by secretballot.Inasmuch as Local 287 does not desire to participate in anyelection with the Association, we shall not place the name of Local287 on the ballot.Those employees in the appropriate unit who were employed bythe Company during the pay-roll period next preceding the date ofthe issuance of this Direction of Election, including employees whodid not work during such pay-roll period because they were ill or onvacation, and employees who were then or have since been temporarilylaid off, but excluding those who have since quit or been dischargedfor cause, shall be eligible to vote.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following : ABBOTT WORSTED MILLS, INCORPORATED137CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of Abbott Worsted Mills, Inc., Wilton, NewHampshire, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.The production and maintenance employees of the Company,including the painter, yard helper, office cleaner, and clerks whoassist the designer, but excluding overseers and office employees, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the National Labor Rela-tions Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for collective bargaining withAbbottWorsted Mills, Inc.,Wilton, New Hampshire, an electionby secret ballot shall be conducted as early as possible but not laterthan 30 days from the date of this Direction of Election, under thedirection and supervision of the Regional Director for the FirstRegion, acting in this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules andRegulations, among all production and maintenance employees of theCompany who were employed during the pay-roll period next pre-ceding the date of this Direction, including the painter, yard helper,office cleaner, and the clerks who assist the designer, and those en--ployees who did not work during such pay-roll period because theywere ill or on vacation or who were then or have since been tem-porarily laid off, but excluding overseers, office employees, and em-ployees who have since quit or been discharged for cause, to determine.whether or not they desire to be represented by Wilton WorstedWorkers Association for the purposes of collective bargaining.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyORDERED that the request of Local 287, Textile Workers Organiz-ing Committee, affiliated with the Congress of Industrial Organiza-tions, for withdrawal of its petition be, and it hereby is, granted;and that Case No. R-1594 be, and it hereby is, closed.